Citation Nr: 0518002	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to February 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The claimant testified at an RO hearing in August 2004.  Mr. 
Newman, of the American Legion represented the veteran at the 
hearing.  Subsequently, in April 2004 the veteran appointed 
Disabled American Veterans as his authorized representative.  
A transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's left knee disorder was not exhibited during 
service and is not otherwise related to active duty.


CONCLUSION OF LAW

The veteran's left knee disorder was not incurred in service 
and is not otherwise related to service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
March 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOC), he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the October 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2002 letter, SOC, and SSOC generally informed 
the veteran that it was necessary to send any evidence to VA 
in his possession that pertains to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The claims folder contains all available service personnel 
records and private medical records.  The RO attempted to 
obtain a complete copy of the veteran's service medical 
records, but July 2002 and July 2004 responses to inquiries 
for such records indicate that the veteran's service medical 
records are missing and that the case is probably fire- 
related, referring to a 1973 fire at the National Personnel 
Records Center.  The Board notes that in a case where the 
service medical records are presumed destroyed, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran has not identified any outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Analysis

The veteran contends that his left knee disorder is related 
to service.  Service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Generally, service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed more than one 
year after discharge may still be service connected if all 
the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has alleged several contradictory theories as to 
why service connection for the left knee is warranted.  He 
originally submitted a claim for service connection for a 
right knee disorder in April 1998.  At that time the veteran 
alleged that he injured his right knee in March 1956 during 
his training in Fort Jackson, South Carolina.  This claim was 
denied by rating decision dated in May 1999.  The veteran 
subsequently submitted a claim for service connection for a 
left knee disorder in February 2002.  In this claim the 
veteran alleged that he injured his left knee during his 
training at Fort Jackson, South Carolina.  Later, in his 
November 2003 VA Form 1-9 the veteran argued that he injured 
his right knee during service and that he later developed a 
left knee disorder secondary to his right knee disorder.  The 
Board will thus discuss both direct and secondary theories of 
service connection.

In this case, the Board finds that service connection for a 
left knee disorder secondary to the right knee is not in 
order.  Service connection for a right knee disorder was 
denied by rating decisions dated in May 1999 and October 
2003.    

The Board also finds that service connection on a direct 
basis for a left knee disorder is not in order.  Initially, 
the Board notes that there is evidence of a current diagnosis 
of arthritis of the left knee.  Private medical records dated 
in June 1999 show a diagnosis of "arthritic changes of the 
left knee."  However, there is no connection shown between 
this disorder and the veteran's military service.  As was 
stated earlier, the veteran's service medical records and 
most of his personnel records were most probably destroyed 
during the 1973 fire at the National Personnel Records 
Center.  The claims file only contains a few service 
personnel records and none of these records confirms either 
the alleged March 1956 incident or the presence in service of 
a left knee disorder.    

The record is silent for any treatment for a left knee 
disorder during service or for nearly forty years after 
service.  The claims file contains recent treatment records 
from various private doctors who treated the veteran for a 
left knee disorder.  Collectively, those records are dated 
from approximately June 1995 through June 1999.  None of 
these private medical records contain opinions indicating 
that the veteran's left knee disorder is related to his 
active service.

The veteran has submitted various statements from service 
buddies, his brother, his wife, and his sister in law.  These 
statements include assertions that the veteran's left knee 
disorder is related to service.  However, these individuals' 
personal opinions as lay people not trained in medicine are 
not competent evidence needed to establish a link between the 
veteran's left knee disorder and its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
As there is no evidence that the veteran's left knee disorder 
is related to service his claim for service connection must 
be denied.  38 U.S.C.A. § 5107(b).

The Board declines to obtain a medical nexus opinion with 
respect to the above discussed claims as there is no evidence 
linking the veteran's left knee disorder to his service.  
While there is a current diagnosis of left knee arthritis, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the first suggestion of 
pertinent disability many years after active duty, relating 
the veteran's claimed disorder to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).


ORDER

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


